NO. 12-00-00219-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



MUSTANG PIPELINE COMPANY, INC.§
	APPEAL FROM THE 124TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

DRIVER PIPELINE COMPANY, INC.
AND SEABOARD SURETY COMPANY, §
	GREGG COUNTY, TEXAS
APPELLEES



PER CURIAM
	On April 3, 2000, Appellee Driver Pipeline Company perfected an appeal of the judgment
entered in trial court cause number 97-617B to the Sixth Court of Appeals.  This appeal was given 
appellate cause number 06-00-00053-CV.  On June 30, 2000, Appellant Mustang Pipeline Company
("Mustang") perfected an appeal of the judgment entered in the same trial court cause number to this
court.  This appeal was given appellate cause number 12-00-00219-CV.  Thereafter, on July 24,
2000, Mustang filed a motion to abate this appeal pursuant to Miles v. Ford Motor, Co., 914 S.W.2d
135 (Tex. 1995).  In this motion, Appellant requested that this court abate this appeal pending the
disposition of the appeal to the Sixth Court of Appeals.  On August 10, 2000, this court issued an
Order Abating Appeal, which granted Mustang's motion and abated the appeal until either the Texas
Supreme Court ordered that the appeal proceed in this court or until final disposition of cause
number 06-00-00053-CV pending in the Sixth Court of Appeals. 
	On February 13, 2002, (1) the Sixth Court delivered its opinion in cause number 06-00-00053-CV affirming the trial court's judgment.  Because we conclude that the Sixth Court's opinion in
cause number 06-00-00053-CV renders the instant appeal moot, we reinstate cause number 12-00-00219-CV and dismiss the appeal.       

Opinion delivered March 28, 2002.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.





































DO NOT PUBLISH


1.  The Sixth Court issued its original opinion on December 20, 2001.  After a motion for rehearing was filed,
the Sixth Court withdrew its original opinion and substituted the opinion issued on February 13, 2002 in its place.